Citation Nr: 0003512	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral hearing loss is plausible and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

2.  The veteran's bilateral hearing loss preexisted service, 
but underwent an increase in severity during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Bilateral hearing loss preexisted service and was 
aggravated during active service.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 1991); 38 C.F.R. § 3.306(b), 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for bilateral hearing loss is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran has been afforded a VA ear, nose and throat 
examination as well as audiology examination and service 
medical records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131.  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during peacetime service after 
December 31, 1946.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

For VA purposes, impaired hearing will be considered a 
disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or higher; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385.  The report of a February 
1999 VA audiology examination reflects that the veteran 
currently has hearing loss disability for VA purposes.

The report of a February 1960 service examination reflects 
that the veteran had auditory thresholds bilaterally, at the 
frequencies 3,000 and 4,000 Hertz, of 40 decibels or higher.  
Therefore, he had bilateral hearing loss disability for VA 
purposes prior to his entry onto active service.  His 
auditory thresholds at the pertinent frequencies, set forth 
above, in February 1960 were 0, -5, 0, 45, and 40 on the 
right, and -5, 0, 30, 40 and 40 on the left.  The report of 
an April 1960 service examination records his auditory 
thresholds at frequencies 500, 1,000, and 2,000 as all zero 
on the right and 0, 0 and 30 on the left, respectively.  The 
veteran was apparently afforded three separate audiology 
examinations in May 1962.  One of the examinations is 
recorded on the report of his May 1962 service separation 
examination.  The other two are recorded on separate service 
examination reports.  All three May 1962 service audiology 
examinations reflect that the veteran had hearing loss 
disability for VA purposes.  All three also reflect that the 
veteran had as great or greater hearing loss on the right at 
frequencies 2,000, 3,000, and 4,000.  None of the three 
reflect that his hearing loss was less on the right in May 
1962 than it had been in February 1960.  All three also 
reflect that his hearing loss was as great or greater at 
frequencies 500, 1,000, and 4,000 on the left.  Two of the 
May 1962 audiology examinations reflect that his hearing loss 
was greater at 2,000 and 3,000 on the left while the hearing 
loss reported on the May 1962 service separation examination 
reflects improvement in hearing at 2,000 and 3,000 on the 
left.  The report of a February 1963 audiology examination 
continues to reflect that the veteran's hearing loss was 
generally increased from that which was recorded in February 
1960.

Based upon the above analysis, a preponderance of the 
evidence reflects that the veteran's hearing loss increased 
in severity during his active service.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service 
if the increase occurred during peacetime service after 
December 31, 1946.  38 C.F.R. § 3.306(b).

The report of a June 1997 VA ear, nose and throat examination 
notes that the veteran complained of decreased hearing and 
constant tinnitus dating back to the 1960's and observes that 
he did serve around loud jet aircraft type of noise.  The 
diagnosis included bilateral neurosensory hearing loss dating 
back to the 1960's.  With consideration that the veteran's 
hearing loss did increase during his active service and that, 
at that time, it was sufficient to be considered hearing loss 
disability for VA purposes, as well as competent medical 
evidence noting the veteran's exposure to loud jet aircraft 
type of noise and relating his current neurosensory hearing 
loss to the 1960's, the Board concludes that the evidence is 
in equipoise with respect to whether or not the veteran's 
bilateral hearing loss was aggravated during his active 
service.  In resolving all doubt in the veteran's behalf, 
service connection is warranted for bilateral hearing loss on 
the basis of aggravation.  38 U.S.C.A. §§ 1131, 1153, 5107.



ORDER

Service connection for bilateral hearing loss on the basis of 
aggravation is granted.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

